       3:19-cv-03205-SEM-TSH # 1            Page 1 of 6                                              E-FILED
                                                                     Tuesday, 20 August, 2019 01:00:49 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )      Civil No.
                                              )
DARREN D HOWARD; DIANA L                      )
BROWN; CITY OF LINCOLN; STATE                 )
OF ILLINOIS DEPARTMENT OF                     )
HEALTHCARE AND FAMILY                         )
SERVICES                                      )
                                              )
                       Defendants.            )

                                         COMPLAINT

       Now comes, UNITED STATES OF AMERICA, by and through its attorneys, JOHN C.

MILHISER, United States Attorney for the Central District of Illinois, and Assistant United

States Attorney David H. Hoff, and for its cause of action alleges that:

       1. This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the hereinafter

           described mortgage or other conveyance in the nature of a mortgage (hereinafter

           called “mortgage”) and to join the following persons as defendants:

               DARREN D HOWARD; DIANA L BROWN; CITY OF LINCOLN; AND

               STATE OF ILLINOIS DEPARTMENT OF HEALTHCARE AND FAMILY

               SERVICES

       2. Attached as Exhibit “A” is a copy of the mortgage (This mortgage has been

           assumed); Exhibit “B” is a copy of the Mortgage; Exhibit “C” is a copy of the

           Promissory Note (This note has been assumed); Exhibit “D” is a copy of the
3:19-cv-03205-SEM-TSH # 1             Page 2 of 6



     Assumption Agreement; Exhibit “E” is a copy of the Reamortization Agreement; and

     Exhibit “F” is the Notice of Acceleration.

3.       Information concerning mortgage:

        (A).    Nature of instrument:                Mortgage

         (B)    Dates of mortgages:                  Ex. A, March 29, 2000 (This

                                                     mortgage has been assumed)

                                                     Ex. B, November 7, 2003

        (C)     Names of mortgagors:                 Ex. A, Amanda K Smith (This

                                                     mortgage has been assumed)

                                                     Ex. B, Darren D Howard and

                                                     Diana L Brown

        (D)     Name of mortgagee:                   United States of America, United
                                                     States Department of Agriculture

        (E)     Date and place of recording:         Ex. A, March 29, 2000
                                                     Ex. B, November 10, 2003, Logan
                                                     County, Illinois

        (F)     Identification of recording:         Ex. A, recorded as Vol. 614, at
                                                     pages 242-247 as Doc. No. 001354,
                                                     Ex. B, recorded as Doc. No.
                                                     0027268

        (G)     Interest subject to the mortgage:    Fee Simple

        (H)     Amount of original indebtedness,
                including subsequent advances
                made under the mortgage:             $66,000.00

        (I)     Both the legal description of the mortgaged real estate and the common
                address or other information sufficient to identify it with reasonable
                certainty:

                1.      Legal description of the mortgaged premises:




                                                                                    2
3:19-cv-03205-SEM-TSH # 1        Page 3 of 6



                   A strip of ground of the even width of 35 feet off of the full West
                   side of Lot 3 in Block 6 in E. Wright’s First Addition to West
                   Lincoln, now a part of the City of Lincoln, Logan County, Illinois.
                   TAX ID#12-326-002-00


           2.      Common address or location of mortgaged premises:

                   309 Seventh Street, Lincoln, Illinois 62656

     (J)   Statement as to defaults and amount now due:

           1.      Date of Default is December 30, 2014.

           2.      Payments which have become due under the secured note are in
                   default and arrears in the total amount of $112,598.46.

           3.      The total amount now due is $112,598.46 as of December 3, 2018,
                   plus interest accrued thereafter, court costs, title costs, and
                   plaintiff’s attorney fees. This amount due includes the total
                   principal and interest due and payable, all outstanding advances
                   and fees charged to the defendants account and total subsidy
                   received on the defendants loan.

           4.      The per diem interest accruing under the mortgage after default is
                   $15.3408.

     (K)   Name of present owners of the real estate: Darren D Howard and
                                                      Diana L Brown

     (L)   Name or names of persons, in addition to such owners, but excluding any
           non-record claimants as defined in the Illinois Mortgage Foreclosure Law,
           Chapter 735 ILCS, Section 5/15-1210, who are joined as defendants and
           whose interest in or lien on the mortgaged real estate is sought to be
           terminated.

                1. City of Lincoln, by virtue of a Sewerage Revenue Lien recorded
                    March 25, 2014 as Doc. No. 20140081870.
                2. State of Illinois Department of Healthcare and Family Services, by
                    virtue of Notice and Claim of Lien recorded June 13, 2014 as
                    Doc. No. 201400082842.

           a. That an accounting may be taken under the direction of the court of
              the Plaintiff’s mortgage constitutes a valid, prior and paramount lien
              upon the indicated interest in the mortgaged real estate, which lien is
              prior and superior to the right, title, interest, claim, or lien of all



                                                                                    3
3:19-cv-03205-SEM-TSH # 1              Page 4 of 6



                      parties and non-record claimants whose interests in the mortgaged real
                      estate are sought to be terminated.

        (M)     Names of defendants claimed to be personally liable for deficiency, if
                any:

                NA

        (N)     Capacity in which plaintiff brings this foreclosure: as the owner and
                legal holder of said note, mortgage, and indebtedness.

        (O)     Facts in support of shortened redemption period, if sought:

                None at the time of the filing of this complaint. However, should the
                mortgaged real estate become abandoned during the pendency of this
                foreclosure, it is requested that the court make a finding of abandonment
                and shorten the redemption period.

        (P)     Facts in support of request for costs and expenses, if applicable.

                Plaintiff has been required to incur title insurance or abstract costs, and
                other expenses which should be added to the balance secured by said
                mortgage.

        (Q)     Facts in support of a request for appointment of mortgagee in possession
               or for appointment of a receiver, and the identity of such receiver, if
               sought:

               NA

        (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
            to accept title to the real estate in satisfaction of all indebtedness and
            obligations secured by the mortgage without judicial sale.

        (S)    Name or names of defendants whose right to possess the mortgaged real
               estate, after the confirmation of a foreclosure sale, is sought to be
               terminated and, if not elsewhere stated, the facts in support thereof:

                Darren D Howard and Diana L Brown


                               REQUEST FOR RELIEF

Plaintiff requests:

          i.    A judgment to foreclosure such mortgage, ordering:



                                                                                            4
3:19-cv-03205-SEM-TSH # 1         Page 5 of 6




                a. amounts due and owing to the plaintiff;

                b. That the defendants be ordered to pay to the plaintiff before
                   expiration of any redemption period (or, if no redemption period,
                   before a date fixed by the court) whatever sums may appear to be
                   due upon the taking of such account, together with fees and costs
                   of the proceedings (to the extent provided in the mortgage or by
                   law);

                c. That in default of such payment in accordance with the judgment,
                   the mortgaged real estate be sold as directed by the court, to satisfy
                   the amount due to the plaintiff as set forth in the judgment,
                   together with the interest thereon at the statutory judgment rate
                   from the date of judgment.

                d. That in the event the plaintiff is a purchaser of the mortgaged real
                   estate at such sale, the plaintiff may offset against the purchase
                   price of such real estate the amounts due under the judgment of
                   foreclosure and order confirming the sale;

                e. That in the event of such sale and the failure of the person entitled
                   thereto to redeem prior to such sale pursuant to this Article, the
                   defendants made parties to the foreclosure in accordance with this
                   Article, and all non-record claimants given notice of the
                   foreclosure in accordance with this Article, and all persons
                   claiming by, through or under them, and each and any and all of
                   them, may be forever barred and foreclosed of any right, title,
                   interest, claim, lien or right to redeem in and to the mortgaged real
                   estate; and

                f. That if no redemption is made prior to such sale, a deed may be
                   issued to the purchaser thereat according to law and such
                   purchaser be let into possession of the mortgaged real estate in
                   accordance with 735 ILCS, Section 5/15-1701, et. seq.

       ii.   An order granting a shortened redemption period, if authorized by law.

      iii.   A personal judgment for a deficiency, if authorized by law.

      iv.    An order granting possession.

       v.    An order placing the mortgagee in possession or appointing a receiver.

      vi.    A judgment for fees, costs and expenses.




                                                                                       5
       3:19-cv-03205-SEM-TSH # 1                Page 6 of 6



                   vii.   Enforcement of its assignment of rents derived from said real estate.

               viii.      Such other relief as equity may require, including, but not limited to,

                          declaratory and injunctive relief.



                               ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered herein

provide for the following (pursuant to 735 ILCS Section 5/15-1506(f)):


              i.          Judicial sale conducted by the United States Marshal or his
                          representative, at which the plaintiff is entitled to bid;

            ii.           Title in the real estate may be subject, at the sale, to exceptions
                          including general real estate taxes for the current year and for the
                          preceding year which have not become due and payable as of the date of
                          entry of the judgment of foreclosure, any special assessments upon the
                          real estate, and easements and restrictions of record.

            iii.          In the event a party to the foreclosure is a successful bidder at the sale,
                          such party shall be allowed to offset against the purchase price to be paid
                          for such real estate amounts due such party under the judgment of
                          foreclosure or order confirming the sale.

                                                         UNITED STATES OF AMERICA, Plaintiff

                                                                            JOHN C. MILHISER
                                                                      UNITED STATES ATTORNEY



                                                               s/David H. Hoff
                                                                 David H. Hoff, IL Bar No. 1234072
                                                                   Assistant United States Attorney
                                                                    United States Attorney’s Office
                                                                       201 S. Vine Street, Suite 226
                                                                                  Urbana, IL 61802
                                                                                 Tel: 217-373-5875
                                                                                Fax: 217-373-5891
                                                                      Email: david.hoff@usdoj.gov




                                                                                                   6
          3:19-cv-03205-SEM-TSH # 1-1                                 Page 1 of 28                                                                      E-FILED
                                                                                                                Tuesday, 20 August, 2019 01:00:50 PM
                                                                          IGINA                                          Clerk, U.S. District Court, ILCD


  L/ieft.l.h.¥) L:f-o ~~            ·
                                                                                                         .. Logan County, Illinois
 The form of this Mortgage was prepared by
 the Office of the General Counsel, United                                                             This mstrµij!@/~s fil,~ for r~rd at
 States Department of Agriculture and the                                                             --/J.t.._,..7_,."'_o _.lock..,,,LL_M.
 material in the blank spaces was inserted by
 or under the direction of
    MICHAEL A.~B=o~o~H=E~,R~
                                                                                                               MAR 2g 2000
    1650 Fifth Street
    Lincoln, Il.62656
                                                                                                  Record~r of De.Kls, Recorder's Fee $__L
                                                                                                                                            ;<?.{;rJ
                                                        !Space Above This Linc For Recording D11ta}
Form RD 3550-14 IL                                                                                                       Form Approved
(11-96)                                                                                                                  0MB No. 0575-0172
                                                United States Department of Agriculture
                                                        Rural Housing Service

                                                MORTGAGE FOR ILLINOIS
THIS MORTGAGE ("Security Instrument") is made on                               MARCH· 2 9                                , 2000    [Date]
The mortgagor is          AMANDA K. SMITH
                                                                                                                 ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date   of Instrument                        Principal Amount                                           Maturity Date

3-29-00                                     $63,375.00                                                 3-29-2033

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant
and convey to Lender the following described property located in
                                                    LO GAN            County, Illinois:

          A strip of ground of the even width of 35 feet off of the
          full West side of Lot 3 in Block 6 in E. Wright's First
          Addition to West Lincoln, now a part of the City of Lincoln,
          Logan County, Illinois.

which has the address of            309 SEVENTH STREET, LINCOLN                                                                   , Illinois   62 656
                                 [Street]                                                                       [City]                          [ZIP]
("Property Address");

Public reporting burden for this collection of information is estimated to average 15 minutes per response, including the time for reviewing
instruction, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for
reducing this burden, to the U.S. Department of Agriculture, Clearance Officer, STOP-7602, 1400 Independence Ave., SW, Washington, D.C.
20250-7602. Please DO NOT RETURN this form to this address. Forward to the local USDA office only. You are not required to respond lo
this collection of information unless it displays a currently valid 0MB number.                                                Page 1 of 6

EXHIBIT A
        3:19-cv-03205-SEM-TSH # 1-1                   Page 2 of 28

                                                                                                 Voll,JL{ PG /) 11/././))
                                                                                                       // I         -~/,,
                                                                                                                    I/   I   .
                                                                                                                                 . /

                                                                                                                   v•



     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Prope11y against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. (''RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority:
(I) to advances for the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest
due under the Note; (3) to principal due under the Note; (4) to amounts required for the escrow items under
paragraph 2; (5) to late charges and other fees and charges.
     4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
 Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.

                                                                                                              Page 2 of6
        3:19-cv-03205-SEM-TSH # 1-1                    Page 3 of 28

                                                                                             Vo


      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( I 0) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all Lender's fees, costs, and expenses in connection with any full or partial
release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thi1iy (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6.    Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7.    Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
Lender's rights in the Prope1iy (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien which
has priority over this Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the
 Property to make repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
 interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.

                                                                                                          Page 3 of6
        3:19-cv-03205-SEM-TSH # 1-1                     Page 4 of 28




     8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
     9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
 In the event of a partial taking of the Property in which the fair market value of the Prope1ty immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
     If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
     11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
     12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.
     13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
     14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security Instrument.
      16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this

                                                                                                             Page 4 of 6
        3:19-cv-03205-SEM-TSH # 1-1                   Page 5 of 28

                                                                                                                   t, /)
                                                                                                            prJ· I') 1.··u·
                                                                                                            ...


                                                                                                              (7) . (
Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, age or familial status.
     18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental !aw and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.                                                        ·
     21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby, (d)
inferior liens of record required by law or a competent court to be so paid, (e) at Lender's's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws prescribing any statute
of limitations or limiting the conditions which Lender may by regulation impose, including the interest rate it may
charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the
benefit of any such State laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under
State law, the benefit of all State laws (a) providing for valuation, appraisal, homestead or exemption of the
prope1ty, (b) prohibiting maintenance of an action for a deficiency judgment or limiting the amount thereof or the

                                                                                                          Page 5 of 6
         3:19-cv-03205-SEM-TSH # 1-1                   Page 6 of 28




time within which such action may be brought, or (c) allowing any right of redemption or possession following any
foreclosure sale. Borrower also hereby relinquishes, waives and conveys all rights, inchoate or consummate, of
descent, dower, curtesy, and homestead.
    25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together
with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a pait of this
Security Instrument. [Check applicable box]

     D Condominium Rider           D Planned Unit Development Rider          D Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through 6
of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.



                                             (SEAL)*     _ _ _ _ _ _ _ _ _ _ _ _ _ _(SEAL)*



                                             ACKNOWLEDGMENT



STATE OF IL-L-=I=Nc.;;O""'IS==-----l)}     ss:
COUNTY OF LOgan




    I, _ _B_o_n_n_i_e_K_._Y_o_u_n_g"--------------• a Notary Public, do hereby certify
that     Amanda K.        Smith                           ifnd.{_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


personally known to me to be the same persons whose names are subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged that they
signed, sealed and delivered the said instrument as their free and voluntary act, for the
uses and purposes therein set forth.

Given under my hand and official seal this               2 9th                                             ___
                                                                                                          , 2000



(SEAL)                                                                                              Notary Public




My commission expires__________________


'Print, stamp or typewrite the names of the mortgagors and the notary/y beneath their signatures.


                                                                                                         Page 6 of6
         3:19-cv-03205-SEM-TSH # 1-1                                  Page 7 of 28
                                                                                                                              NOV 13 2003
                                                                                                     0027268        11/10/2003 08:51A               1 of 6
                                                                                                                     Snll9 J. Litterl9
                                                                                                                   Losnn Count9 Recorder
                                                                                                                   losan Count9r Illinois
r, UM.ivr"        't...:-, ~                                                                                        Recordins Fee:s20.oo
The form of this Mortgage was prepared by
the Office of the General Counsel, United
States Department of Agriculture and the
material in the blank spaces was inserted by
or under the direction of _ _ _ __
  MICHAEL A, BOOHER
   1650 Fifth Street
   LINCOLN, Tl.                   62656



                                                     [Space Above This Line For Recording Data]
Form RD 3550-14 IL                                                                                                   Form Approved
(Rev. 9-99)                                                                                                          0MB No. 0575-0172
                                                  United States Department of Agriculture
                                                          Rural Housing Service

                                                   MORTGAGE FOR ILLINOIS
THIS MORTGAGE ("Security Instrument") is made on NOVEMBER 7                                                           ,2 003. [Date]
The mortgagor is DARREN D. HOWARD AND DIANA L. BROWN
                                                                                                                 ("Borrower'').
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender''), whose address is Rural Housing Service, c/o Centraliw:l Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
 "Note'') which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                             Principal Amount                               Maturity Date
 11-7-2003                                         $66,000.00                                 11-7-2036
  3-29-2000                                        $63,375.00                                 03-29-2033
This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the performance of Borrowers covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant
and convey to Lender the following described property located in
                                       LOG AN                        County, Illinois:

          A STRIP OF GROUND OF THE EVEN WIDTH OF 35 FEET OFF OF
          THE FULL WEST SIDE OF LOT 3 IN BLOCK 6 IN E. WRIGHT'S
          FIRST ADDITION TO WEST LINCOLN, NOW A PART OF THE CITY
          OF LINCOLN, LOGAN COUNTY, ILLINOIS.


which has the address of             309 SEVENTH STREET, LINCOLN                                                                    , Illinois 6 2 6 5 6
                                   [Street]                                                               [City]                                 [ZIP]
("Property Address");


According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a collection of
infonnation unless it displays a valid 0MB control number. The valid 0MB control number for this infonnation collection is 0575-0172. The time
required to complete this infonnation collection is estimated to average 15 minutes per response, including the time for reviewing instructions, searching
existing data sources, gathering and maintaining the data needed. and completing and reviewing the collection ofinfonnation.
                                                                                                                                          Page 1 of6
EXHIBIT B
       3:19-cv-03205-SEM-TSH # 1-1                     Page 8 of 28
                                                            Doc        Num::::      f    27268              2    of'        6


    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by
a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not
charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge.
However, Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service
used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be required to pay Borrower any interest or earnings on the
Funds. Borrower and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give
to Borrower, without charge, an annual accounting of the Funqs, showing credits and debits to the Funds and the
purpose for which each debit to the Funds was made. The Funds are pledged as additional -security for all sums secured
by this Security Instrument.
     If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority:
(I) to advances for the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest
due under the Note; (3) to principal due under the Note; (4) to amounts required for the escrow items under
paragraph 2; (5) to late charges and other fees and charges.
     4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.


                                                                                                             Page 2 of 6
       3:19-cv-03205-SEM-TSH # 1-1                       Page 9 of 28
                                                                                                                3    of'        6



     Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( I 0) days of the giving of notice.
Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of Lender, and
pay or reimburse Lender for all Lender's fees, costs, and expenses in connection with any full or partial release or subordi-
nation of this instrument or any other transaction affecting the property.
     5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
     All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
     Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
     Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
   6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrowerfails to perform the covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
Lender's rights in the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien which
has priority over this Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the
Property to make repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.


                                                                                                                 Page 3 of6
       3:19-cv-03205-SEM-TSH # 1-1                     Page 10 of 28
                                                            Doc        Num::         a.-   27268             4    of'        6



      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lerider in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several. Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to
the provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Ins~ment but does not execute the Note: (a) is co-signing this Security instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.
      13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
      14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security Instrument.
      16. Transfer of the Property o:r a Beneficial Interest in Borrower.. If all or any part of the Property or any
 interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
 (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
 prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this



                                                                                                              Page 4 of6
       3:19-cv-03205-SEM-TSH # 1-1                    Page 11 of 28
                                                            Doc:      NuM::         a_   ,27268            5     of'       6


Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, age or familial status.
     18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instru-
ment. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving Lhe Property and any hazardous substance or
environmental law or regulation of which Borrower has actual Knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
     21. Cross CoUatei:-ali.zation. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secw·ed by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of Bor-
rower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property with the usm,1 powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby, (d)
inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (D any balance to Borrower. At foreclosure or ot..her sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws prescribing any statute
of limitations or limiting the conditions which Lender may by regulation impose, including the interest rate it may
charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the
benefit of any such State laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under
State law, the benefit of all State laws (a) providing for valuation, appraisal, homestead or exemption of
the property, (b) prohibiting maintenance of an action for a deficiency judgment or limiting the amount thereof or the


                                                                                                            Page 5 of6
         3:19-cv-03205-SEM-TSH # 1-1                                          Page 12 of 28

                                                                                                                                                6    of'     6


time within which such action may be brought, or (c) allowing any right of redemption or possession following any
foreclosure sale. Borrower also hereby relinquishes, waives and conveys all rights, inchoate or consummate, of
descent, dower, curtesy, and homestead.
    25. Riders to this Security Instnunent. If one or more riders are executed by Borrower and recorded together
with this Secmity Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
Security Instrument. [Check applicable box]

    D    Condominium Rider                D    Planned Unit Development                                     D Other(s) [specify]


     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through 6
of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


                                                                   (SEAL)*                                                                      (SEAL)*
DARREN D. HOWARD                                                                        DIANA L. BROWN

                                                            ACKNOWLEDGMENT


STATE OF ILLINOIS
COUNTY OF. Logan


    I, _ __...Bu...o'"'"n-'-....
                            'n 1.,_·_._p_____..r....
                                                " _ ....         m....g - - - - - - - - - - - - - - -
                                                     Y.....o..., .....                                                      , a Notary Public, do hereby
certify that _                                                                         rs;;i,.,:l:;..c,,.,.(,"-----------
                   _...,.D""a'-'r""''r'"'-"':;;;;.+-,in,......,.D.,____,,,lf,.,o-.;,''...                                   and   Di an 9 I,   3Y'own
personally known to me to be the same persons whose names are subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that they signed, sealed and
delivered the said instrument as their free and voluntary act, for the uses and purposes therein set
forth.
                                                                                                                                                    2003


                                                                                                                                            Notary Public·
(SEAL)
                                                                                                "OFFICIAL SEAL"
                                                                                                   Bonnie K. Young
                                                                                               Notary Public, State of Illinois
                                                                                              My Commission Exp. 04/04/2007

My commission expires __O_l~t/_O_lJ~/_0-7_ _ _ _ _ _ _ _ __

*Print, stamp or typewrite the names of the mortgagors and the notary beneath their signatures.


                                                                                                                                                Page 6 of6
                3:19-cv-03205-SEM-TSH # 1-1                 Page 13 of 28
USDA-RHS
Form FmHA 1940-16
(Rev. 10-96)




                                                    PROMISSORY NOTE


Type of Loan SECTION 502                                                              Loan No.-2562

Date:   March 29

                                                    309 SEVENTH STREET
                                                        (Property Address)


                              Lincoln                    Logan                    Illinois
                                   (City or Town)                (County)                (State)




BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors) ("Government") $ 6 3, 3 7 5. oo
(this amount is called "principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 7 . 3 7 5 % . The interest rate required by this section is the rate I will pay both before
and after any default described  below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

DI.     Principal and interest payments shall be temporarily deferred. The interest accrued to - - - - - - -
shall be added to the principal. The new principal and later accrued interest shall be payable in _____ regular
amortized installments on the date indicated in the box below. I authorize the Government to enter the amount of
such new principal here: $_ _ _ _ _ _ _ _ _ , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

 [i] II. Payments shall not be deferred. I agree to pay principal and interest in ___3..;___9__6_ _ _ installments as indicated in
the box below.

I will pay principal and interest by making a payment every month.
I will make my monthly payment on the 28thday of each month beginning on April 28                  , 2000 and continuing
for 3 95    months. I will make these payments every month until I have paid all of the principal and interest and any
other charges described below that I may owe under this note. My monthly payments will be applied to interest
before principal. If on March 28         ,2033 , I still owe amounts under this note, I will pay those amounts in full on
that date, which is called the "maturity date."
My monthly payment will be $._4_2_7_._2_5'-------. I will make my monthly payment at the post office
 address noted on my billing: statement                              or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.
 EXHIBIT C
               3:19-cv-03205-SEM-TSH # 1-1             Page 14 of 28
LATE CHARGES. If the Governm',            .. snot received the full amount of any  .hly payment by the end of 15
days after the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo
                                                                                                               ----
                                                                                                         percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will still have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                           Account # - 2 5 6 2
               3:19-cv-03205-SEM-TSH # 1-1                Page 15 of 28
NOTICES. Unless applicable law. , .,es a different method, any notice tha              ..;t be given to me under this note will
be g;ven by delivering it or by mailing it by first class mail to me at the property address listed above or at a different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, c/o Customer
Service Branch, P. o. Box 66889, St. Louis, MO 63166                     , or at a different address if I am given a notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
may result in the termination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                       Seal                            Seal
                                                                  --------------------
                                                                          Borrower

                     Seal                                                              Seal
--------------------
        Borrower                                                  --------------------
                                                                          Borrower




                                                      RECORD OF ADVANCES
          AMOUNT               DATE                 AMOUNT               DATE                 AMOUNT            DATE
(1)   $   63,375.00       3-29-00             (8) $                                    (15)   $
(2)   $                                       (9) $                                    (16)   $
(3)   $                                      (10) $                                    (17) $
(4)   $                                      (11) $                                    (18) $
(5)   $                                      (12) $                                    (19) $
(6)   $                                      (13) $                                    (20) $
(7)   $                                      (14) $                                    (21) $
                                                                             TOTAL     .$ bj,j/).UU




                                                                                 Account #: - 2 562




                                                              3
                               3:19-cv-03205-SEM-TSH # 1-1                                                 Page 16 of 28                                                          FORM APPRO;JED
                                                                                                                                                                                  0MB No. 0575-0086
USDA-RHS                                                                                                                                                Type of Loan _ _ _ _ _ _ _ _ _ _ _ _ __
FormFmHA 1965-15                                            ASSUMPTION AGREEMENT
                                                            Single-Family Housing Loans
(Rev. 10-96)                                                                                                                                             ~ Sec. 502 0      Non Program   D     Sec. 504
Public reporting burden for this collection of informaJion is estimated to average 5 minutes per response. including the time for reviewing
instructions, searching existing data sources, g01heri1tg and maintaining the daJa needed, and completing and reviewing the collection of               1---------------------
information. Send commenrs regarding this burden estimate or any other aspect of this collection of information, i11cl1tding suggestions for reducing   Loan Number
this burden, to U.S. Departmeru of Agriculture, Cleara11ce Officer, STOP 7602, 1400 lluJepeudence Avenue. S. W., Washi11gto11, D.C. 20250-7602.           -
Please DO NOT RETURN this form to this address. Fonvard to the local USDA office only. You are 1101 required to respo1uJ to this collection                       880 1
of informatio,i wiless it displays a currently valid 0MB conlrol number.


               This Agreement dated                         November 7, 2 0 0 3                                                     , is between the United States of America, acting through the Rural
Housing Service (RHS) and its successors and assigns (herein called the Government, and _ _D_AR_R_E_N_D
                                                                                                      __H_O_W_AR
                                                                                                             __D_&
                                                                                                                 __D_I_AN
                                                                                                                       __A_B_R_O_WN
                                                                                                                                 ______

(herein called Borrower), whose mailing address is                            318 SIXTH STREET, Lincoln,                                         IL       62656

               The Government is the holder of one or more debt instrument secured by one or more of the following described security instruments executed by
                                                                           AMANDA K. SMITH
Case Number _ _ _ _ ___,-._2_5_6_2______________________ , on real property described therein which is located in
      Logan                                                    County, State of _______I_l_l_i_'n_o_i_s_______________________


                                                     Date                                                                                       Book/Volume/
         Type Instrument                           Executed                            Office Where Recorded                                   Document Number                   Page Number
   R.E.MORTGAGE                                 3-29-2000                        Logan Co.Recorder                                             001354                      614-24/



               In consideration of the assumption of indebtedness as herein provided and the Government's consent to this assumption and related conveyance of the
security property, if applicable, it is agreed as follows:
               1. Borrower hereby assumes liability for and agrees to pay to the order of the Government at the RHS office shown below (or other location
as may later be specified) the principal sum of                                                 Sixty Six Thousand Dollars & No/Cents
                                                                                                                                                                                                 dollars
($ _ _ _ _6_6_,_,_0_0_0_._0_0____________________ ) plus interest at the rate of_ _S_i_x_a_n_d
                                                                                             __T_h_r_e_e__E_i~g~h_t_h_s_
                                            6_._3_7_5_______ %) per annum, payable in installments as follows:
_ _ _ _ _ _ _ _ _ _ _ _ _ _ percent ( _______


               $_ _ _3_9_9_.6_6_ _ _ _ _ _ on _ _ _ _D_e____
                                                          c_e_mb_e_r
                                                                  __7__,_,_2_0_0_3________ , and

               $            3 9 9. 6 6                               thereafter on the                            7th                           of each                     month
until the principal and interest are fully paid, except that the final installment of the entire indebtedness evidenced hereby, if not sooner paid, shall be due
and payable                       11 - 7 - 2 0 3 6 (                 33                                  ) years from the date of this Agreement.
              2. Payments of principal and interest shall be applied in accordance with Government's accounting procedures in effect on the date of receipt of the
 payment. If Borrower's payment has not been received by the end of 15 days after it is due, Borrower will pay a late charge in the amount of 4% of the overdue
 payment of principal and interest.
              3. The provisions of the debt instruments hereby assumed shall, except as modified herein, remain in full force and effect, and Borrower hereby
 assumes the obligations of and agrees to comply with all covenants, agreements, and conditions contained in said instruments, as modified herein, as though
 Borrower had executed them as of the date thereof as principal obligors. Nothing contained herein shall be construed to release the transferor from liability on the
 above described debt instruments.
              4. Any provisions of the debt and security instruments which require that the borrower occupy the Government-financed dwelling or refinance to
 another credit source do not apply to assumption on Non Program terms.
              5. This Agreement is subject to present regulations of the Government and to its future regulations which are not consistent with the express
 provisions hereof.




 UNITED STATES OF AMERICA
 R
                                                                                                                                           lL. BROWN                  Borrower



 Title _ _ _C""D----'-S_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                               Account# - 8 8 0 1
 Date
         -----------------------
 RHS Field Office Address:                    1650 Fifth Street, Lincoln,                                           IL          62656
   EXHIBIT D                                                                                                                                                                 FmHA 1965-15 (Rev. 10-96)
        3:19-cv-03205-SEM-TSH # 1-1   Page 17 of 28


                          REAMORTIZATION AGREEMENT

  Account Number                                  Effective Date
   .8801                                              April 7, 2012

  The United States of America, acting through the Rural Housing Service,
  United States Department of Agriculture (Lender), is the owner and
  holder of a promissory note or assumption agreement (Note) in the
  principal sum of$      66000.00, plus interest on the unpaid principal of
    6.37500% per year, executed by DARREN D HOWARD                     and
  DIANA L BROWN                      , (Borrower) dated November 7, 2003
  and payable to the order of the Lender. The current outstanding balance
  includes unpaid principal, accrued unpaid interest, unpaid advances and
  fees. The total outstanding balance is$      82101.37.

  In consideration of the reamortization of the note or assumption
  agreement and the promises contained in this agreement, the outstanding
  balance is capitalized and is now principal to be repaid at 6.37500%
  per annum at$       551.76 per month beginning       May 07, 2012 and on
  THE 7th DAY OF each succeeding month until the principal
  AND INTEREST ARE PAID, EXCEPT THAT THE final installment of the
  entire debt, if not paid sooner, will be due and payable on
   November 07, 2036.

  If the outstanding loan balance prior to reamortization was reduced
  by a payment which was later determined to be uncollectible, Rural
  Housing Service will charge the account with an amount equal to the
  uncollectible payments. This amount is due and payable on the
  effective date it is charged to the account and may accrue interest
  at the promissory note rate.

  Subject to applicable law or to a written waiver by Lender, Borrower
  shall pay to lender on the day monthly payments are due under the Note,
  until the Note is paid in full, a sum ("FUnds") for: (a) yearly taxes
  and assessments which may attain priority over Lender's mortgage or deed
  of trust (Security Instrument) as a lien on the secured property
  described in the Security Agreement (Property); (b) yearly leasehold
  payments or ground rents on the Property, if any; (c) yearly hazard or
  property insurance premiums; and (d) yearly flood insurance premiums, if
  any. These items are called "Escrow Items." Lender may, at any time,
  collect and hold funds in an amount not to exceed the maximum amount a
  lender for a federally related mortgage loan, may requi~e for Borrower's
  escrow account under the federal Real Estate Settlement Procedures Act
  of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
  ("RESPA"), unless another law or federal regulation that applies to the
  funds sets a lesser amount. If so, Lender may, at any time, collect and
  hold funds in an amount not to exceed the lesser amount. Lender may
  estimate the amount of Funds due on the basis of current data and
  reasonable estimates of expenditures of future Escrow Items or otherwise
  in accordance with applicable law.
EXHIBIT E
     3:19-cv-03205-SEM-TSH # 1-1     Page 18 of 28




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge.  However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise.  Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency.  Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender.  If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                                                       Date
                          Borrower

                                                       Date
                          Borrower
                              3:19-cv-03205-SEM-TSH # 1-1                                     Page 19 of 28
                                                                                                                          Rural Development
    USDA                                                                         United States
                                                                                 Department of
                                                                                                                          Centralized Servicing Center
                                                                                                                          P.O. Box 66827
                                                                                                                          St. Louis, MO 63166
                                                                                 Agriculture                               (800) 793-8861 (Voice)
                                                                                                                           (800) 438-1832 (fDDf(TY Hearing Impaired Only) or
                                                                                                                           (314) 457 -4450 (FAX)
  CERTIFIED MAIL
  RETURN RECEIPT REQUESTED

          DARREN D HOWARD                                                                                        -8801                    12000
          309 SEVENTH STREET
          LINCOLN                                                       IL 62656                                          SCP


                                                                                                                                                                                           =
                                                                                                                                                                                           =
  SUBJECT: NOTICE OF ACCELERATION OF YOUR MORTGAGE LOAN(S); DEMAND FOR PAYMENT OF
           THAT DEBT; NOTICE OF INTENT TO FORECLOSE: AND NOTICE OF YOUR OPPORTUNITY
           TO HAVE A HEARING CONCERNING THIS ACTION

 Dear             DARREN D HOWARD

  PLEASE TAKE NOTEthat the entire indebtedness due on the promissory note(s) and/or assumption
 agreement(s) which evidence the loan(s) received by you from the United States of America, acting
 through the United States Department of Agriculture Rural Housing Service (RHS), formerly Farmers
 Home Administration, is now declared immediately due and payable and demand is hereby made on
 you to pay this entire indebtedness. If payment in full is not made as demanded herein, the RHS
 intends to enforce its real estate mortgage(s) or deed(s) of trust given to secure the indebtedness
 by foreclosure of its lien(s) on your house.

 Account Number(s)                                        Date of Instruments                                      Amount


  111111001                                                            03/29/00                                              63375.00




 This acceleration of your indebtedness is made in accordance with the authority granted in the
 above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
 as follows:
                          MONETARY DEFAULT




 The balance of the account is$ 78980. 55                 unpaid principal and
 $ 4717. 71                unpaid interest, as of 12/30/14, plus additional interest accruing at the rate
 of $ 13. 7 9 4 s             per day thereafter, plus additional advances to be made by the United States
 for the protection of its security, the interest accruing on any such advances, fees, or late charges,
 and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.
   EXHIBIT F

                                         USDA is an equal opportunity provider and employer.

                                         If you wish to file a Civil Rights program complaint of discrimination. complete the USDA Program Discrimination Complaint Form, found
                                         online at http:I/Www.ascr.usda.gov/complaint_filing_cust.html. or at any USDA office, or call (866) 632-9992 to request the form. You may
                                         also write a letter containing all of the information requested ,n the form. Send your completed comph,int form or letter to us by mall at U.S.
                                         Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fax (202)
. . . . 00000 . . 0 , ,   L • 05 is   cp 690-7442 or email at program.intake@usda.gov.
                  3:19-cv-03205-SEM-TSH # 1-1         Page 20 of 28




Unless full payment of this indebtedness is received within 30 days from the date of this letter, the
United States will take action to foreclose its lien on your house and to pursue any other available
remedies. Payment should be made by cashier's check, certified check, or postal
money orders payable to the USDA/RD and mailed to the following address:

                                         USDA-Rural Development
                                         P.O. Box 790170
                                         St. Louis, MO 63179-0170
                                                                                                                =
If you submit to the United States any payment insufficient to pay the account in full or insufficient         -=
to comply with any arrangements agreed to between the RHS and yourself, the payment WILL NOT
CANCEL the effect of this notice. If insufficient payments are received and credited to your account,
no waiver or prejudice of any rights which the United States may have will result and the RHS may
proceed as though no such payments had been made.

 YOUR RIGHT TO A DISCUSSION WITH RHS - You have the opportunity to discuss this decision
to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
in accelerating your loan(s) and proceeding with foreclosure. If you desire to have an informal
discussion with an RHS official or have any questions concerning this decision or the facts used in
making this decision, you should contact this office in writing. The request for an informal discussion
must be sent to the undersigned no later than      o 1 / 14 /15 . Requests which are postmarked by the
U. S. Postal Service on or before that date will be considered as timely received. You also have the
right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an informal
discussion with this office. If you request an informal discussion with an RHS official, and this does
not result in a decision in which you concur, you will be given a separate time frame in which to
submit your request for an administrative appeal. See the attachment for your appeal rights.)

 YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING - If you do not wish to have an informal
 discussion with an RHS official as outlined above, you may request an administrative appeal with a
 member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
 which you received this notice. Requests which are postmarked by the U.S. Postal Service on or
 before that date will be considered as timely received as requesting an administrative appeal.
 Please include a copy of this letter with your request.

 If you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
 You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
 otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
 the proceeds to your loan(s); (3) transferring the loan(s) and property to an eligible or ineligible
 applicant with RHS approval; or (4) conveying the property to the Government with RHS approval.
 Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your
 loan(s) by one of the above methods.




•NIOOOOOl402*   Ll051SCP
               3:19-cv-03205-SEM-TSH # 1-1             Page 21 of 28




You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a   ----
                                                                                                         iiiiiiiiiiiiiii
contract). You cannot be denied a loan because all or a part of your income is from a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250.
                                                                                                         -
You cannot be discriminated against in a credit transaction because you in good faith exercised your
rights under th~ Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Default Management toll free at 1-800-793-8861
or 1-800-438-1832 (TDD/TTY Hearing Impaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
Central Time. Please refer to your Account number when you write or call us. Thank you.




                                        UNITED STATES OF AMERICA




                                       Thomas B Herron
                                       Director, Default Management Branch
                                       Rural Development
                                       United States Department of Agriculture




Date:   12/30/14
Attachment
CC: State Office


This letter was mailed certified and regular mail on    12 / 3 o / 14 .
                     3:19-cv-03205-SEM-TSH # 1-1                                Page 22 of 28




                                                        APPEALS RIGHTS ATTACHMENT
                                                                                                                                                                         =

          If you believe the decision described in the attached letter or the facts used in this case are in error, you may
          pursue any or all of the following three options.
                                                                                                                                                                         -
                                                                                                                                                                         =
                                                                                                                                                                         =
                                                                                                                                                                         =

          OPTION 1 - Reconsideration


          If you have questions concerning this decision or the facts used in making it and desire further explanation,
          you may write this office to request reconsideration. There is no cost for reconsideration. This written
          request must be received no later than 15 calendar days from the date of the attached letter. You must
          present any new information, evidence and/or JX>Ssible alternatives along with your request. You may
          skip this informal process and select one of the following two options. If you do. you will automatically
          waive your right to reconsideration.



          OPTION 2 • Mediation


          You have the right to request mediation or other forms of alternative dispute resolution (ADR) of the issues
          in this decision. You may have to pay for the cost of mediation. If you request mediation or ADR, and
          resources are available, Rural Development will participate in the mediation or ADR process. To request
          mediation or ADR, you must write the Rural Development State Director (see reverse side). The written
          notice must be postmarked by you no later than 30 calendar days from the date of this letter. Mediation and
          ADR do not take the place of, or limn your rights to, an appeal to the National Appeals Division (NAO);
          however, a NAO appeal hearing would take place after mediation. You may skip mediation and request an
          appeal hearing. However, in doing so, you will automatically waive your rights to mediation and reconsideration.



          OPTION 3 - Request an Appeal



          You may request an appeal hearing by the National Appeals Division (NAO) rather than reconsideration
          or mediation. There is no cost for an appeal. A request for an appeal must be postmarked within 30 days from
          the date on which you received this letter. You must write the Assistant Director of the NAO (see reverse side).

          The appeal hearing will generally be held within 45 days of the receipt of your request.

          You or your representative or counsel may contact this office anytime during regular office hours in the 10 days
          following the receipt of your request for a hearing to obtain copies of relevant, non·confidential material on your
          account. Your representative or counsel should have your written authorization to represent you and review
          your account records.

          You may request a teleconference hearing or a personal meeting with a Hearing Officer. You may have a
          representative or counsel with you at these hearings and may present your own witnesses. At any time before
          the scheduled hearing you may also request that the Hearing Officer make a decision without a hearing. If you
          do, the Hearing Officer's decision will be based on the Rural Development file, any written statements or
          evidence you may provide and any additional information the Hearing Officer deems necessary.

                             USDA is an equal opportunity provider and employer.

                       If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found
                       online at http:/M'WW.ascr.usda.gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632-9992 to request the form. You may
                       also write a letter conlaining all of the information requested in the form. Send your completed complaint form or letter to us by mail at U.S.
                       Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fax (202)
•Nl000008404• L9051SCP 690-7442 or email at program.intake@usda.gov.
       3:19-cv-03205-SEM-TSH # 1-1     Page 23 of 28




To request reconsideration,   send a written request to:

                UNITED STATES DEPARTMENT OF AGRICULTURE
                     CENTRALIZED SERVICING CENTER
                   DEFAULT MANAGEMENT BRANCH, FC 214
                     4300 GOODFELLOW BLVD, BLDG 105
                           ST. LOUIS, MO 63120


To request mediation, send a written request to the state office
address below, with a copy to the address above.


                    ILLINOIS STATE OFFICE
                    USDA - Rural Development
                    2118 West Park Court
                    Suite A
                    Champaign, IL 61821-2986




To request an appeal, send a written request with a copy of the
decision letter to the address below:



                    U. S. DEPARTMENT OF AGRICULTURE
                    National Appeals Division
                    Eastern Regional Office
                    PO Box 68806
                    Indianapolis, Indiana 46268
                    1-800-541-0457
                    3:19-cv-03205-SEM-TSH # 1-1                                   Page 24 of 28
                                                                                                              Rural Development
  USDA                                                              United States
                                                                    Department of
                                                                                                              Centralized Servicing Center
                                                                                                              P.O. Box66827
                                                                                                              St. Louis, M063166
                                                                    Agriculture                                (800) 793-8861 (Voice)                        .


 CERTIFIED MAIL
 RETURN RECEIPT REQUESTED
                                                                                                               (800) 438-1832 (TDD/17Y Hearing Impaired Only)or
                                                                                                               (314)457-4450 (FAX)
                                                                                                                                                                               -==
                                                                                                                                                                                -
      DIANA L BROWN                                                                                  -8801                    12000
                                                                                                                                                                               -=
                                                                                                                                                                               S!i!i!!!!!!!!!!


      309 SEVENTH STREET
      LINCOLN                                              IL 62656                                           SCP



 SUBJECT: NOTICE OF ACCELERATION OF YOUR MORTGAGE LOAN(S): DEMAND FOR PAYMENT OF
          THAT DEBT; NOTICE OF INTENT TO FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY
          TO HAVE A HEARING CONCERNING THIS ACTION

 Dear     DIANA L BROWN

 PLEASE TAKE NOTEthat the entire indebtedness due on the promissory note(s) and/or assumption
agreement(s) which evidence the loan(s) received by you from the United States of America, acting
through the United States Department of Agriculture Rural Housing Service {RHS), formerly Farmers
Home Administration, is now declared immediately due and payable and demand is hereby made on
you to pay this entire indebtedness. If payment in full is not made as demanded herein, the RHS
intends to enforce its real estate mortgage{s) or deed(s) of trust given to secure the indebtedness
by foreclosure of its lien(s) on your house.

Account Number(s)                            Date of Instruments                                      Amount


-8801                                                     03/29/00                                               63375.00




This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
as follows:
                MONETARY DEFAULT




The balance of the account is $ 78980. 55                unpaid principal and
$ 4717. 71               unpaid interest, as of 12/30/14, plus additional interest accruing at the rate
of $13. 7945                per day thereafter, plus additional advances to be made by the United States
for the protection of its security, the interest accruing on any such advances, fees, or late charges,
and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.


                            USDA is an equal opportunity provider and employer.

                             If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found
                             online at http://www.escr.u&da.govfcomplaint_flling_cust.html, or at any USDA office, or call (866) 632-9992 to request the form. You may
                             also write a letter containing all of the information requested in the form. Send your completed complaint form or letter to us by mail at U.S.
                             Depanment of Agriculture, Director. Office of Adjudicalion, 1400 Independence Avenue, S.W., Washington, O.C. 20250-9410, by fax (202)
*NHOOOOHO 1 •   L HI 1 ,c .. 690-7442 or email at program.intake@usda.gov.
                  3:19-cv-03205-SEM-TSH # 1-1         Page 25 of 28




Unless full payment of this indebtedness is received within 30 days from the date of this letter, the
United States will take action to foreclose its lien on your house and to pursue any other available
remedies. Payment should be made by cashier's check, certified check, or postal                               =
money orders payable to the USDA/RD and mailed to the following address:                                      --
                                        USDA-Rural Development
                                        P.O. Box 790170                                                       =
                                                                                                              =
                                        St. Louis, MO 63179-0170


If you submit to the United States any payment insufficient to pay the account in full or insufficient
to comply with any arrangements agreed to between the RHS and yourself, the payment WILL NOT
CANCEL the effect of this notice. If insufficient payments are received and credited to your account,
no waiver or prejudice of any rights which the United States may have will result and the RHS may
proceed as though no such payments had been made.

YOUR RIGHT TO A DISCUSSION WITH RHS - You have the opportunity to discuss this decision
to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
in accelerating your loan(s) and proceeding with foreclosure. If you desire to have an informal
discussion with an RHS official or have any questions concerning this decision or the facts used in
making this decision, you should contact this office in writing. The request for an informal discussion
must be sent to the undersigned no later than       o 1 / 14 / 1 s . Requests which are postmarked by the
U. S. Postal Service on or before that date will be considered as timely received. You also have the
right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an informal
discussion with this office. If you request an informal discussion with an RHS official, and this does
not result in a decision in which you concur, you will be given a separate time frame in which to
submit your request for an administrative appeal. See the attachment for your appeal rights.)

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING - If you do not wish to have an informal
discussion with an RHS official as outlined above, you may request an administrative appeal with a
member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
which you received this notice. Requests which are postmarked by the U.S. Postal Service on or
before that date will be considered as timely received as requesting an administrative appeal.
Please include a copy of this letter with your request.

If you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
the proceeds to your loan(s); (3) transferring the loan(s) and property to an eligible or ineligible
applicant with RHS approval; or (4) conveying the property to the Government with RHS approval.
Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your
loan(s) by one of the above methods.




•NI000001502*   L90515CP
                3:19-cv-03205-SEM-TSH # 1-1            Page 26 of 28




You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract). You cannot be denied a loan because all or a part of your income is from a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250.

You cannot be discriminated against in a credit transaction because you in good faith exercised your
rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Default Management toll free at 1-800-793-8861
or 1-800-438-1832 (TDD/TTY Hearing Impaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
Central Time. Please refer to your Account number when you write or call us. Thank you.




                                        UNITED STATES OF AMERICA
                                        B




                                       Thomas B Herron
                                       Director, Default Management Branch
                                       Rural Development
                                       United States Department of Agriculture




Date:   12/30/14
Attachment
CC: State Office


This letter was mailed certified and regular mail on    12/30/14.




•NIOOOOOII03• ~IOIISCP
                     3:19-cv-03205-SEM-TSH # 1-1                                 Page 27 of 28




                                                         APPEALS RIGHTS ATTACHMENT



          If you believe the decision described in the attached letter or the facts used in this case are in error, you may
          pursue any or all of the following three options.
                                                                                                                                                                           =
                                                                                                                                                                           =
                                                                                                                                                                           """""""'
          OPTION 1 - Reconsideration


          If you have questions concerning this decision or the facts used in making it and desire further explanation,
          you may write this office to request reconsideration. There is no cost for reconsideration. This written
          request must be received no later than 15 calendar days from the date of the attached letter. You must
          present any new information, evidence and/or possible alternatives along with your request. You may
          skip this informal process and select one of the following two options. If you do, you will automatically
          waive your right to reconsideration.


          OPTION 2 - Mediation


          You have the right to request mediation or other forms of allernative dispute resolution (ADR) of the issues
          in this decision. You may have to pay for the cost of mediation. If you request mediation or ADR, and
          resources are available, Rural Development will participate in the mediation-or ADR process. To request
          mediation or ADR, you must write the Rural Development State Director (see reverse side). The written
          notice must be postmarked by you no later than 30 calendar days from the date of this letter. Mediation and
          ADR do not take the place of, or limit your rights to, an appeal to the National Appeals Division (NAO);
          however, a NAO appeal hearing would take place after mediation. You may skip mediation and request an
          appeal hearing. However, in doing so, you will automatically waive your rights to mediation and reconsideration.



          OPTION 3 - Request an Appeal


          You may request an appeal hearing by the National Appeals Division (NAO) rather than reconsideration
          or mediation. There is no cost for an appeal. A request for an appeal must be postmarked within 30 days from
          the date on which you received this letter. You must write the Assistant Director of the NAO (see reverse side).

          The appeal hearing will generally be held within 45 days of the receipt of your request.

          You or your representative or counsel may contact this office anytime during regular office hours in the 1O days
          following the receipt of your request for a hearing to obtain copies of relevant, non-confidential material on your
          account. Your representative or counsel should have your written authorization to represent you and review
          your account records.

          You may request a teleconference hearing or a personal meeting with a Hearing Officer. You may have a
          representative or counsel with you at these hearings and may present your own witnesses. At any time before
          the scheduled hearing you may also request that the Hearing Officer make a decision without a hearing. tt you
          do, the Hearing Officer's decision will be based on the Rural Development file, any written statements or
          evidence you may provide and any additional information the Hearing Officer deems necessary.

                              USDA is an equal opportunity provider and employer.

                         If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found
                         online at http://www.ascr.usda.gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632-9992 to request the form. You may
                         also write a letter containing all of the information requested in the form. Send your completed complaint form or letter to us by mail at U.S.
                         Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fax (202)
•NIOOOOOlli04• Ltos 1scP 690-7442 or email al program.intake@usda.gov.
       3:19-cv-03205-SEM-TSH # 1-1     Page 28 of 28




To request reconsideration,   send a written request to:

                UNITED STATES DEPARTMENT OF AGRICULTURE
                     CENTRALIZED SERVICING CENTER
                   DEFAULT MANAGEMENT BRANCH, FC 214
                     4300 GOODFELLOW BLVD, BLDG 105
                           ST. LOUIS, MO 63120


To requ~st mediation, send a written request to the state office
address below, with a copy to the address above.


                    ILLINOIS STATE OFFICE
                    USDA - Rural Development
                    2118 West Park Court
                    Suite A
                    Champaign, IL 61821-2986




To request an appeal, send a written request with a copy of the
decision letter to the address below:



                    U. S. DEPARTMENT OF AGRICULTURE
                    National Appeals Division
                    Eastern Regional Office
                    PO Box 68806
                    Indianapolis, Indiana 46268
                    1-800-541-0457
-6 5HY
                              3:19-cv-03205-SEM-TSH # 1-2                         Page 1 of 2
                                                                          CIVIL COVER  SHEET                                                                                              E-FILED
                                                                                                                       Tuesday, 20 August, 2019 01:00:50 PM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
                                                                                                                                      Clerk, U.S. District Court, ILCD
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Darren D. Howard; Diana L. Brown; City of Lincoln; State of Illinois
                                                                                                          Department of Healthcare and Family Services
    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                    &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW Logan
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
David H. Hoff, Assistant United States Attorney
201 S. Vine Street, Suite 226, Urbana, IL 61802
217-373-5875

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         28 USC 1345
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Mortgage Foreclosure
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       112,598.46                                 JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      s/David H. Hoff
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
-65HYHUVH 5HY   3:19-cv-03205-SEM-TSH # 1-2                        Page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
